Citation Nr: 0332695	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Medical and Regional Office Center in Fort Harrison, Montana


THE ISSUES


1.  Entitlement to an increased evaluation for cervical 
strain with degenerative changes, residual of a neck injury, 
currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left wrist injury with arthritis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an injury of the right 4th finger; also claimed 
as entitlement to service connection for a right hand 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from October 1973 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fort Harrison, Montana.  

The M&ROC that confirmed and continued a 20 percent 
evaluation for cervical strain with degenerative changes, 
residual of a neck injury.  The M&ROC also denied service 
connection for a left wrist disability with arthritis and for 
a right hand disability with arthritis on the basis that the 
claims were not well grounded.

As there was a prior rating decision in September 1975 
wherein there was a denial of service connection for 
residuals of an injury of the fourth finger of the right hand 
and for residuals of a fracture of the left wrist, the issues 
have been construed as reflected on the first page.

The Board remanded the claim in April 2002 for additional 
development and adjudicative action.  The veteran presented 
testimony at a personal hearing at the RO in November 2002.  
A copy of the hearing transcript was attached to the claims 
file.  

At his hearing the veteran verified that the issue of 
entitlement to service connection for a right hand disability 
to include arthritis was the same issue as whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for residuals of a fracture 
of the right 4th finger.  Accordingly, these two issues were 
combined.  

Most recently in a July 2003 rating decision the M&ROC 
assigned a 30 percent evaluation for residuals of a neck 
injury with history of cervical strain and degenerative 
changes effective from August 1999.  The M&ROC also denied 
entitlement to service connection for a right hand condition 
with arthritis, also claimed as residuals of right fourth 
finger injury and for a left wrist condition with arthritis.  
The claim has been returned to the Board for further 
appellate review.  

Although the M&ROC increased the evaluation for residuals of 
a neck injury with history of cervical strain and 
degenerative changes to 30 percent in a rating decision in 
July 2003, the claim remains in appellate status.  On a claim 
for original or increased disability rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and, thus, such claim remains 
in controversy where less than the maximum available benefit 
is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an increased evaluation for 
residuals of a neck injury with history of cervical strain 
and degenerative changes is addressed in the remand portion 
of this decision.

The M&ROC determined that new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for residuals of a fracture of the right 4th 
finger, also claimed as a right hand disability to include 
arthritis, and denied the claim on the merits.  The M&ROC 
also decided the claim of entitlement to service connection 
for a left wrist disability with arthritis on the merits.  
The Board, however, has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board.  Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001).
Therefore, although the M&ROC in Fort Harrison reopened the 
claim, the issues are as stated on the title page.


FINDINGS OF FACT

1.  The evidence submitted since the M&ROC's September 1975 
decision bears directly or substantially upon the issues at 
hand, is not essentially duplicative or cumulative, and it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  Chronic residuals of an injury to the right fourth finger 
and to the left wrist to include arthritis were not present 
in service or for many years thereafter; nor was arthritis 
disabling to a compensable degree during the first post 
service year.


CONCLUSIONS OF LAW

1.  Evidence received since the final September 1975 decision 
wherein the M&ROC denied the claim of entitlement to service 
connection for residuals of a left wrist injury is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 (2003).

2.  Evidence received since the final September 1975 decision 
wherein the M&ROC denied the claim of entitlement to service 
connection for residuals of an injury of the right fourth 
finger is new and material, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105; 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103.

3.  Residuals of a left wrist injury were not incurred in or 
aggravated by active service; nor may service connection be 
presumed for osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309 (2003).

4.  Residuals of an injury to the right fourth finger were 
not incurred in or aggravated by active service, nor may 
service connection be presumed for arthritis.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§  3.303, 3.307, 
3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the September 1975 
rating decision wherein the M&ROC denied entitlement to 
service connection for residuals of a left wrist injury and 
residuals of an injury of the right 4th finger is reported in 
pertinent part below.

Service medical records show that in December 1973 the 
veteran sought treatment for trauma of his right hand.  He 
provided a history of a boxers type fracture preservice with 
alleged reinjury.  No fracture or significant abnormalities 
were seen on x-ray films.  There was pain to palpation over 
the right 4th metacarpal head and a small old scar.  There 
was no crepitus.  The impression was a bruise over the 4th 
metacarpal.  

In early January 1975 the veteran complained of an injury to 
his lateral left forearm the previous night.  X-rays revealed 
no fracture.  The impression was ligamentous strain.  
Approximately two weeks later in January 1975 he complained 
of left wrist pain after catching his arm under a wheel of a 
car some four days earlier.  

There was a questionable fracture of the left wrist; however, 
an x-ray was negative.  His left hand was placed in a 3 
finger navicular cast.  The report of medical history in 
March 1975 at the time of his separation examination had 
physician's comments that included fracture of left wrist in 
January 1975.  He was treated "WBAMC" and it was healed.  

In a rating decision in September 1975, the M&ROC denied 
entitlement to service connection for residuals of fracture 
of left wrist and residuals of injury of the fourth finger of 
the right hand as no disability was shown at a June 1975 VA 
Compensation and Pension (C&P) examination.  The evidence 
considered included service medical records and the report of 
a VA C&P June 1975 examination.  The x-rays of the right hand 
and the left wrist were negative for any pathology and the 
clinical examination was negative.

Records received from Dr. MLM included reports of June 1995 
private x-rays of both hands that revealed an old healed 
fracture of the fifth metacarpal of the right hand, otherwise 
negative.  X-ray films of the left hand revealed a metallic 
foreign body in the soft tissue of the distal end of the 
index finger.  According to the veteran, he had run a drill 
bit through the finger a long time earlier.  A healed 
fracture of the fourth and possibly the fifth metacarpals 
were seen.  No arthritic changes were seen in either hand.

Dr. MLM's records show that in August 1999 the veteran 
reported that he had sustained a fracture of the right fourth 
metacarpal when he was in the service when he hit his hand 
with a trenching tool.  He broke his left wrist when he was 
stuffing sagebrush into a tire of a jeep and the driver of 
the jeep let out the clutch.  He suffered a fracture of his 
left fourth and fifth metacarpals after he was discharged 
from the Army.  Clinical findings were reported.  The 
pertinent assessment was widespread degenerative 
osteoarthritis.  

In December 1999 the veteran sought VA treatment for a neck 
condition at which time he reported weakness of his hands 
since 1974.  He denied a history of carpal tunnel syndrome.  
He did not recall the results of an EMG done previously by a 
private medical doctor.  He last saw his private medical 
doctor six months earlier for neck pain.  He was retired 
since 1987.  

The veteran was notified in December 2000 that because of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA) that eliminated the 
concept of a well-grounded claim, his claim would be reviewed 
and another decision would be made.  
The veteran was afforded a VA C&P examination in January 
2001.  He reported being more active prior to a year and a 
half earlier when he had a myocardial infarction (MI).  Since 
that time, his activities had been more limited.  He 
basically lived a sedentary lifestyle and avoided any 
physical exertion or lifting.  He retired from working at a 
railroad after a back injury affecting the lower spine, 
approximately 12 or 13 years earlier, and essentially, had 
not worked since that time.  

The veteran reported having had a fracture of the left wrist 
in service in 1975 that was casted.  He also reported that he 
cracked his right hand and pointed to the fourth metacarpal 
of the right hand.  He provided a picture of himself showing 
a splint on his right hand when he was on active duty in the 
1970s.  He did not have it casted and had never had any 
surgery.  He described symptoms regarding his hands.  

The impression at the January 2001 VA C&P examination was, in 
pertinent part, a healed 5th metacarpal fracture of the right 
hand and shrapnel residual of the left hand.  Regarding a 
reported fracture of the left wrist, there was a negative 
examination and no need for further testing.  

The report of x-rays performed in January 2001 stated that 
the right hand was unremarkable for acute bony injury.  There 
was evidence of well-healed right 5th metacarpal Boxer's 
fracture.  The left hand demonstrated a radiopaque foreign 
body within the subcutaneous tissues of the distal aspect of 
the second digit.  No other abnormality was appreciated.  The 
impression was old trauma as described involving the right 
5th metacarpal and shrapnel residual about the second digit 
of the left hand.  

Records received in April 2002 included a March 2002 lay 
statement from the veteran's mother who wrote that he did not 
have any broken bones in his hands or arms prior to service.  
Another lay statement from the veteran's wife contained her 
observations as to the veteran's symptoms.  The veteran wrote 
regarding his symptoms and the effect on his daily 
activities.  Also received was a March 2002 prescription slip 
stating that the veteran should be evaluated by a 
rheumatologist for his chronic arthralgias.  


The veteran also submitted records from Dr. MLM for the 
period from December 1993 to May 2000.  These primarily were 
duplicates of records previously submitted except for a 
treatment record in May 2000 when the veteran was seen for 
follow-up of his various medical problems.  

A lay statement from MK received in June 2002 provided his 
observations as to a steady decline in the physical well 
being of the veteran and the curtailing of many activities 
due to headaches and neck pain.  

Records received from Dr. DRE (initials) in June 2002 for a 
period from August 2001 to March 2002 show that the veteran's 
visit in August 2001 was an initial visit due to a change in 
health care insurance.  

In December 2001 he presented to discuss chronic pain in his 
upper back, neck and shoulders.  

At his personal hearing in November 2002 the veteran stated 
that there was no additional treatment since March 2002 from 
Dr. DRE.  

A lay statement from KMB dated in June 2002 submitted at the 
hearing concerned her observations about his deteriorating 
physical condition and the effect on his quality of life.

The veteran identified a scar at the base of his right, 
fourth finger.  He testified that he injured the finger in 
service approximately in mid to late November and was treated 
at Fort Ord Hospital.  

The veteran testified that his left wrist was injured in 
service when he was pushing brush under a tire of a jeep and 
the jeep unexpectedly moved and his arm got twisted under the 
tire.  This incident occurred approximately in November 1974 
to January 1975.  A cast was put on his arm at the William 
Bowmont Medical Center.  

He saw his private physician about every three to four months 
due to his schedule.  His prior doctor saw the veteran more 
often for monitoring of the arthritis and pain in his neck.  
The last x-rays of his hands were private when he was seeing 
Dr. M.  He mentioned the medical providers from whom he had 
received treatment noting that one of them, Dr. EU had passed 
away.  

The veteran described a photograph that he intended to submit 
as evidence of an injury to his right fourth finger.  He was 
messing around and doing push-ups.  He had a splint on his 
hand and a wrap.  

VA outpatient treatment records for a period from January 
2002 to November 2002 show treatment for unrelated 
disabilities.  

The veteran submitted duplicate lay statements which related 
mainly to his neck pain.  

A lay statement from the director of the Humane Society of 
Cascade County stated that the veteran had volunteered there 
for approximately ten years and during that time his health 
had steadily declined.  He had been in and out of the 
hospital and could not do the same amount of physical work.  
He seemed to be constantly battling pain.  

The veteran submitted a copy of a photograph that shows his 
right hand wrapped and it is not clear if a splint is on one 
of the fingers.    

The veteran submitted a duplicate copy of a service medical 
record dated March 1975 showing:  "Fracture of the left 
wrist in January 1975.  Treated WBAMC.  Healed."

Private medical records from Dr. MLM received in January 2003 
include a private consultation report dated in May 2000 for a 
follow-up of general medical problems postoperatively when 
the veteran reported having fractured his left radius and 
left hand while in the Army.  His hand got caught under the 
spinning tire of a jeep when he was trying to put some 
sagebrush under the tire to help get it unstuck.  

The clinical findings for the musculoskeletal system did not 
include any for the hands.  No diagnosis of the hands was 
provided.  

VA outpatient treatment records printed in February 2003 for 
a period from May 1998 to December 1999 show treatment for 
and complaints of unrelated disorders.  

The veteran was examined for VA on a fee basis by a private 
orthopedic surgeon in March 2003.  The examiner reviewed the 
veteran's medical records and reported the December 1973 
treatment record in service.  The veteran's description of 
his symptoms was recorded.  Clinical findings were reported.  
An x-ray of the right hand revealed a healed fracture of the 
5th metacarpal.  No other fractures or dislocations were 
noted.  The diagnosis was inflammatory arthritis of the right 
hand.  

The examiner noted that the present findings of an 
inflammatory arthritis of the right hand and review of the 
medical record show that it is unlikely that this condition 
is due to some injury or event that occurred during active 
military service.  

The examiner noted that review of the medical record 
indicated evaluation for a left wrist injury in January 1975.  
Evaluation indicated that there was no fracture and the 
injury was treated in a cast.  The examiner pointed out that 
the tenderness noted at the time of injury was over the 
radial side of the wrist in the area of the navicular.  His 
present symptomatology was of pain on the ulnar side of the 
wrist with swelling accompanying the pain.  The veteran's 
description of the pain was recorded.  Clinical findings were 
reported.  X-rays of the left wrist were normal.  The 
diagnosis was inflammatory arthritis of the left wrist.  

The examiner noted a chronic inflammatory condition in the 
left wrist.  Based on the evaluation of the prior medical 
record and the type of injury that was incurred, it was not 
likely that this was due to an injury or event that occurred 
during active military service.

Additional VA outpatient treatment records for a period from 
November 2002 to July 2003 were for unrelated disorders.
The veteran wrote in August 2003 that he did not have any 
more evidence to submit.

Criteria

Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2003).  A final decision issued by an RO 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2003).

The Board notes that 38 C.F.R. § 3.156 was recently amended 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Service connection can also be granted for certain chronic 
diseases, including osteoarthritis, if manifest to a degree 
of 10 percent or more within one year of separation from 
active service.  38 U.S.C.A. 1101, 1112(a)(1), 1113 (West 
2002); 38 C.F.R. 3.307, 3.309(a) (2003).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. 1111, 1137 (West 2002).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. 1154(a); 38 C.F.R. 
3.303(a), 3.304 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153 (West 2002).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  Medical 
facts and principles may be considered in determining whether 
an increase is due to the natural progress of the condition.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. 3.306(b) (2003); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).

The CAVC has held that "temporary or intermittent flare-ups 
of a preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted with symptoms, has worsened."  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991). 

This means the base line against which the Board is to 
measure any worsening of a disability is the appellant's 
disability as shown in all of his medical records, not on the 
happenstance of whether he was symptom-free when he enlisted.  
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); see also 
Browder v. Brown, 5 Vet. App. 268, 270-271 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).


Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2003).  

The recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).   

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  The Board's 
consideration of the new regulations is not prejudicial to 
the appellant inasmuch as the regulations merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect on cases that had 
been decided by the Board before the VCAA, but were pending 
in the CAVC at the time of its enactment.  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991), overruled in part on other grounds, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  See Kuzma 
v. Principi, supra (citing with approval Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002), both of which implicitly overruled 
Karnas).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  

Further, the VA regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).   

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The present claim was filed before the enactment of the VCAA, 
and remains pending before the Board.  Accordingly, the VCAA 
is clearly applicable.  The Board need not discuss the 
limited application of the VCAA in new and material evidence 
claims, given the favorable disposition of that issue as 
decided herein.  The discussion of the Board's duty to assist 
in light of the VCAA relates to the service connection 
claims.   



The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the M&ROC, and notification as to 
evidentiary requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  

The M&ROC provided the appellant a copy of the applicable 
January 2000 rating decision and forwarding letter dated in 
January 2000 that in combination notified him of the basis 
for the decision reached.  

The M&ROC also provided the appellant a statement of the case 
dated in November 2001 and a supplemental statement of the 
case in July 2003 that included a summary of the evidence, 
the applicable law and regulations and a discussion of the 
facts of the case.  

The veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  Although the veteran's representative noted 
at the hearing that no request had been made for a hospital 
record at Fort Ord for treatment of the injury to the right 
fourth finger in service, the service medical records do 
include a report of consultation at an orthopedic clinic at 
WBHAH at Fort Ord.  There is no other indication in the 
record, from either the veteran or his representative, of any 
additional relevant records which are available and which the 
M&ROC has failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

The veteran was afforded a VA medical examination in April 
2000.  He was also examined by VA in March 2003 and a medical 
opinion was provided.  

In December 2000 and May 2002 letters the M&ROC notified the 
appellant of the provisions of the VCAA, the evidence 
necessary to establish entitlement for his claims, what had 
been done on his claim, what information or evidence he 
needed to submit and what VA would do to assist him.  He was 
notified that any additional evidence should be submitted 
within 60 days in the December 2000 letter and within 30 days 
in the May 2002 letter.      

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (2003), which held that the new 
regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if  a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  That regulation is therefore inoperative.  

The Board notes that the M&ROC allowed a period of less than 
one year in the VCAA letters to the veteran.  Since the VCAA 
letters, however, more than one year has passed and he has 
been accorded ample time for responses.  In addition, in 
August 2003 the veteran wrote that he did not have any more 
evidence to submit.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003). 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits. 


Finality and Materiality

The rating decision dated in September 1975 was a final, 
unappealed decision.  The claim for service connection for 
residuals of a fracture of the left wrist and for residuals 
of injury to the fourth finger of the right hand was denied.  
The veteran did not appeal the denial within the appeal 
period and the decision is now final.

Although in a July 2003 rating decision, the M&ROC reopened 
the claim for service connection for residuals of a fourth 
finger of the right hand and denied the claim on the merits, 
and denied the claim for service connection for residuals of 
a fracture of the left wrist on the merits, as previously 
noted, the Board must make its own determination as to 
whether reopening is proper because an M&ROC determination as 
to whether evidence is "new and material" for purposes of 
reopening is subject to de novo adjudication by the Board.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Since the September 1975 decision, additional evidence has 
been added to the record in conjunction with the veteran's 
attempt to reopen his claim.  The Board has reviewed the 
evidence submitted subsequent to the September 1975 decision, 
in the context of all the evidence of record, and finds there 
is evidence showing that the veteran has a current diagnosis 
of inflammatory arthritis of his hands.  The Board finds that 
this is new evidence and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. 3.156(a) (2003); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Consequently, the claim of service connection 
for residuals of an injury of the fourth finger of the right 
hand and for residuals of an injury of the left wrist with 
arthritis is reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).


Service connection

The veteran contends that he has been diagnosed as having 
rheumatoid arthritis in his hands that is related to his 
injuries incurred in service.  

As previously stated, for entitlement to service connection, 
there must be competent medical evidence of a nexus between 
the inservice findings and diagnoses, the post service 
symptoms, and a current diagnosed disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service medical records show that at the entrance examination 
in June 1973 the veteran denied having or having had any 
broken bones.  Although at the time of an injury to his right 
hand in December 1973 he reported a history of an old boxers 
type fracture prior to entry into service, there was no 
boxers fracture evident on films.  X-rays were negative.  The 
injury was diagnosed as a bruise of the right fourth finger.  
A photograph submitted by the veteran shows his right hand 
wrapped with a splint purportedly on the fourth finger.  

He also suffered an injury to his left wrist in service, 
that, although a fracture of the left wrist was first 
questioned, an x-ray was negative.  His hand was placed in a 
cast.  

No residuals of either injury were noted at the separation 
examination.  

At a VA C&P examination several months post service no 
disability of the right fourth finger or of the left wrist 
was shown as the x-rays of the right hand and left wrist were 
negative for any pathology and the clinical examination was 
negative.  

The Board notes that at the hearing the veteran identified a 
scar at the base of his right fourth finger to substantiate 
his claim that his finger was injured in service.  There is 
no question that the veteran suffered an injury to his right 
fourth finger in service as shown by the service medical 
records.  However, at an orthopedic consultation in service 
in December 1973 at the time of an injury to his right fourth 
finger, a small old scar was noted.  

A pre-existing scar at the base of his right fourth finger 
was not related to the December 1973 injury that was 
diagnosed as a bruise over the right fourth metacarpal.  

The Board finds that a chronic acquired right fourth finger 
disorder to include arthritis and a disorder of the left 
wrist with arthritis were not incurred during active military 
service or within an applicable presumptive period following 
service.  

A chronic right fourth finger disorder to include arthritis 
and arthritis of the left wrist were never shown in service.  
Service medical records show no treatment or diagnosis of a 
chronic right fourth finger disorder or left wrist disorder 
to include arthritis.

In addition, the Board recognizes that service connection may 
be established under the "continuity of symptomatology" 
provision of 38 C.F.R. § 3.303(b), which obviates the need 
for medical evidence of a nexus between present disability 
and service.  Savage v. Gober, 10 Vet. App. 488 (1997).  The 
only proviso, however, is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and post-service symptomatology, unless 
such a relationship is one to which a lay person's 
observation is competent.

In this case there is no finding that the veteran had 
continuing symptoms following service that were associated 
with a right fourth finger disorder and left wrist disorder 
to include arthritis.  Private x-rays of both hands in June 
1995 showed negative pathology for a right fourth finger and 
left wrist.  No arthritic changes were seen in either hand.  

His private physician diagnosed widespread osteoarthritis in 
August 1999.

Findings at a VA C&P examination in January 2001 revealed a 
negative examination for his left wrist.  There was no 
finding regarding the fourth finger of the right hand.  

Thus, the evidence does not establish continuity of 
symptomatology.  

No probative, competent medical evidence exists of a 
relationship between any current right fourth finger disorder 
or left hand disorder to include arthritis, and any alleged 
continuity of symptomatology.  Voerth v. West, 13 Vet. App. 
117 (1999); McManaway v. West, 13 Vet. App. 60 (1990); Savage 
supra.

The veteran contends that he has arthritis of his hands that 
is related to his injuries in service.  The CAVC has made 
clear that a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived by 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  For that matter VA adjudicators 
likewise lack competency to make conclusions on medical 
issues such as diagnosis and medical relationship or etiology 
in the absence of medical opinion.  See Thurber v. Brown, 5 
Vet. App. 119, 122 (1993); Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Evidence against the veteran's claim is the March 2003 report 
of examination and medical opinion.  After review of the 
medical records, the examiner noted that it was unlikely that 
the present findings of an inflammatory arthritis of the 
right hand and of the left wrist were due to some injury or 
event that occurred during active military service.  

In light of the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Absent medical evidence of a nexus between the claimed in-
service or injury and the present disability, entitlement to 
service connection is not warranted.  Hickson, supra.   

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a right 
fourth finger injury and a left wrist injury to include 
arthritis.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals of a left wrist injury and for residuals of an 
injury of the right fourth finger, the appeal is granted to 
this extent only.

Entitlement to service connection for residuals of a left 
wrist injury with arthritis is denied.

Entitlement to service connection for residuals of an injury 
of the right fourth finger is denied. 


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103- 446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs (or VBA 
AMC) to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  




VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2003).  

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003), the U.S. Court of Appeals for 
the Federal Circuit (CAFC) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which allows the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and requires a 
response period of "not less than 30 days to respond to the 
notice".  The CAFC held this is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.

In addition, in a recent decision, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F. 3d 1334 
(2003), the CAFC invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans 327 F. 3d at 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.   


The Board's review finds that the veteran was sent a VCAA 
letter on the issue of entitlement to an increased rating for 
residuals of neck injury with history of cervical strain and 
degenerative changes in May 2002 and allowed 30 days in which 
to submit additional evidence or to provide information 
regarding additional evidence.  

The Board notes that the VA Schedule for Rating Disabilities 
was amended by revising that portion of the Musculoskeletal 
System that addresses disabilities of the spine effective 
September 26, 2003.  See 68 Fed. Reg. 51454 (August 27, 
2003).  

Inasmuch as the M&ROC has not evaluated the severity of the 
appellant's cervical spine disability under the new criteria, 
a REMAND is required.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim for 
an increased evaluation and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case if 
necessary.

4.  The VBA AMC should then re-adjudicate 
the veteran's claim of entitlement to an 
increased evaluation for cervical strain 
with degenerative changes, residual of a 
neck injury.  In so doing the VBA AMC 
must document its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2003), and the previous as well as 
revised criteria for rating disabilities 
of the spine.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of the 
veteran's claim for increased evaluation for a cervical spine 
disability, and may in fact result in a denial thereof.  
38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



